FILE COPY



 Buddy Casteel and Jaret B.                                         Amelia Stayton and Ray
    CasteelAppellant/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 24, 2015

                                     No. 04-14-00820-CV

                            Buddy CASTEEL and Jaret B. Casteel,
                                       Appellant

                                               v.

                              Amelia STAYTON and Ray Baugh,
                                        Appellees

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2014-3228-DC
                          Honorable Watt Murrah, Judge Presiding


                                        ORDER

       On February 20, 2015, Appellants Buddy Casteel and Jaret B. Casteel filed their brief and
a motion for extension of time requesting an additional day to file their brief. The motion is
GRANTED. Appellants’ brief is deemed filed on February 20, 2015.
                                                  poa


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court